Case 1:21-cv-01119-UNA Document 1-9 Filed 07/30/21 Page 1 of 7 PageID #: 343




            EXHIBIT F
            Case 1:21-cv-01119-UNA Document 1-9 Filed 07/30/21 Page 2 of 7 PageID #: 344
                                                                                                   Data Sheet | WAC505, WAC510

                                                                                         Insight Managed Smart Cloud
                                                                                                 Wireless Access Points




                                         WAC510




                                                                     Introducing one-touch wireless
  Insight
                                         WAC505
                                                                     visibility & management

Wireless network discovery, setup,                NETGEAR introduces the new IT revolution      It provides network management,
monitoring and management can now be              for small businesses with remote visibility   monitoring and service deployment
done from anywhere and any screen with            and control with NETGEAR Insight              across multiple remote and local sites for
NETGEAR Insight app or Cloud Portal.              management solution. Experience easy          the easiest and most user-friendly wireless
Reliable wireless connectivity for                set-up, remote management and full            networking experience. Anywhere
employees and customers is a                      control of your wireless network. With 20     management also includes Insight
requirement for any business today. All           years of experience in small & medium         Managed switches and Business-Class
devices are now connected, all users              business networking, NETGEAR is now           ReadyNAS on top of Insight Managed
are mobile and “WiFi everywhere” is               delivering wireless connectivity that “just   Wireless Access points, enabling whole
commonplace. Business owners are often            works” at your fingertips.                    network visibility and management.
too busy to handle this and need WiFi that        NETGEAR Insight also enables multi-           Insight app also allows you discover select
just works!                                       device configuration of your NETGEAR          wired and wireless devices from your local
                                                  Insight Managed wireless access points,       or remote network.
                                                  either locally or remotely.




Business Features for higher speed, greater
coverage and higher density WiFi
• Business class WiFi with superior Wave          • One PoE port (WAN port) on both             • App managed. Faster installation
  2 802.11ac performance and range                  models for ease of deployment.                through NETGEAR Insight app or Cloud
                                                                                                  Portal. No additional hardware needed.
• 2x2 with 2 streams of data (2.4Ghz and          • One-touch network visibility. Anywhere.
  5Ghz) for an aggregate throughput of              Remote management and monitoring            • Market leading 5-year warranty with
  up to 1.3Gbps                                     from NETGEAR Insight app or Cloud             24x7 chat support for peace of mind
                                                    Portal for unrivaled management
• Multi-User Multiple In Multiple Out
                                                    experience of your wireless network.
  (MU-MIMO) avoids congestion and
  ensures performance in high client
  density deployments like public WiFi
  hotspots
                                                                                                                                   PAGE 1 of 6
Case 1:21-cv-01119-UNA Document 1-9 Filed 07/30/21 Page 3 of 7 PageID #: 345
                                                            Data Sheet | WAC505, WAC510

                                                    Insight Managed Smart Cloud
                                                            Wireless Access Points




                                           Wireless Usage


  Cloud Portal dashboard




                                                                                 PAGE 2 of 6
      Case 1:21-cv-01119-UNA Document 1-9 Filed 07/30/21 Page 4 of 7 PageID #: 346
                                                                                                     Data Sheet | WAC505, WAC510

                                                                                         Insight Managed Smart Cloud
                                                                                                 Wireless Access Points


Example Application

WAC505 Deployment Scenario



                                               WAC505




                                                            PoE LAN port on
                                                            the access point

      Option for AC power
                        Connects to
                      Insight Managed
                           or other
                                                                                  Laptop PC, Tablet and Smartphone
                      NETGEAR switch




                               Connects to
                             Cable/DSL modem   Connects to desktop PC            Printer and Surveillance Camera




WAC510 Deployment Scenario




                                        WAC510




       Connects to Insight Managed
     or other NETGEAR switch with PoE
                                                               Option for AC power


               Connects to
             Insight Managed
                  or other
                                                                               Laptop PC, Tablet and Smartphone
             NETGEAR switch




                       Connects to
                     Cable/DSL modem     Connects to desktop PC            Printer and Surveillance Camera



                                                                                                                          PAGE 3 of 6
               Case 1:21-cv-01119-UNA Document 1-9 Filed 07/30/21 Page 5 of 7 PageID #: 347
                                                                                                     Data Sheet | WAC505, WAC510

                                                                                       Insight Managed Smart Cloud
                                                                                               Wireless Access Points

Product Comparison                            WAC505             WAC510              WAC720                 WAC730               WAC740
Frequency                                   2.4GHz and 5GHz    2.4GHz and 5GHz    2.4GHz and 5GHz        2.4GHz and 5GHz      2.4GHz and 5GHz
Wireless Mode (Transmit x Receive)           802.11ac (2x2)     802.11ac (2x2)      802.11ac (2x2)         802.11ac (3x3)       802.11ac (4x4)
802.11ac Wave                                   Wave 2             Wave 2              Wave 1                 Wave 1                Wave 2
Multi-User MIMO                                   Yes                Yes                 No                     No                    Yes
Maximum Theoretical Throughput              1.2Gbps AC1200     1.3Gbps AC1300     1.2Gbps AC1200         1.7Gbps AC1700       2.3Gbps AC2300
                                             300/867Mbps        400/867Mbps         300/867Mbps           450/1300Mbps          600/1700Mbps
Maximum Throughput (2.4/5GHz)
                                              (2.4/5GHz)         (2.4/5GHz)          (2.4/5GHz)             (2.4/5GHz)           (2.4/5GHz)
Power over Ethernet (PoE) IEEE 802.3af            Yes                Yes                 Yes                    Yes                Yes, PoE+
PoE Power Consumption                          8.9 Watts          9.3 Watts           11.0 Watts             12.9 Watts            17.9 Watts
                                                                                     Quad Mode             Quad Mode
                                                                                    Management            Management
                                              Insight App,       Insight App,        (Standalone,          (Standalone,
Centralized Management                                                                                                            Controller
                                               Standalone         Standalone         Ensemble™,            Ensemble™,
                                                                                    Controller, and       Controller, and
                                                                                   Business Central)     Business Central)
SNMP                                             v1, v2c            v1, v2c             v1, v2c               v1, v2c               v1, v2c
Secure Socket Layer (SSL)                         Yes                Yes                 Yes                    Yes                   Yes
Router Mode                                       No                 Yes                 No                     No                    No

Wireless Distribution System (WDS)
Repeater                                          Yes                Yes                 Yes                    Yes                   No
Bridge point-to-point/multi-point                 Yes                Yes                 Yes                    Yes                   No
Simultaneous bridge & wireless client
                                                  Yes                Yes                 Yes                    Yes                   No
association
                                                                                    Internal 5/6dBi        Internal 5/6dBi       Internal 5/6dBi
                                                                                      (2.4/5GHz)              (2.4/5GHz)        (2.4/5GHz) four
                                             Internal 3/4dBi    Internal 3/4dBi    Three (3) External      Two (2) External   (4) External reverse
Antenna
                                               (2.4/5GHz)         (2.4/5GHz)         reverse SMA             reverse SMA       SMA connectors
                                                                                    connectors for          connectors for        for 2.4/5GHz
                                                                                  2.4/5GHz antennas      2.4/5GHz antennas          antennas

Security
WiFi Protected Access (WPA/WPA2), 802.11i         Yes                Yes                 Yes                    Yes                   Yes
MAC address filtering with access control         Yes                Yes                 Yes                    Yes                   Yes
802.1x RADIUS support with EAP TLS, TTLS,
                                                  Yes                Yes                 Yes                    Yes                   Yes
PEAP
Rogue AP detection                                Yes                Yes                 Yes                    Yes                   Yes
Block SSID Broadcast                              Yes                Yes                 Yes                    Yes                   Yes
VLAN Support                                      Yes                Yes                 Yes                    Yes                   Yes
Guest Network/Captive Portal                      Yes                Yes                 Yes                    Yes                   Yes
Accepts external antennas                         No                 No                  Yes                    Yes                   Yes
Easy ceiling mounting/wall mouting                Yes                Yes                 Yes                    Yes                   Yes
Bandwidth management                              Yes                Yes                 Yes                    Yes                   Yes
Bonjour Gateway                                   No                 No                  Yes                    Yes                   Yes
Link Layer Discovery Protocol                     Yes                Yes                 Yes                    Yes                   Yes
Bandsteering                                      Yes                Yes                 Yes                    Yes                   Yes

                                                                                                                                   PAGE 4 of 6
         Case 1:21-cv-01119-UNA Document 1-9 Filed 07/30/21 Page 6 of 7 PageID #: 348
                                                                                                   Data Sheet | WAC505, WAC510

                                                                                       Insight Managed Smart Cloud
                                                                                               Wireless Access Points


Technical Specifications

Standards                                                  WAC505                                                WAC510

IEEE 802.11ac Wave 2 standard                                 Yes                                                      Yes

WMM Wireless Multimedia Prioritization                        Yes                                                      Yes

WDS Wireless Distribution System                              Yes                                                      Yes

Power over Ethernet (PoE) IEEE 802.3af                        Yes                                                      Yes

Power over Ethernet (PoE) IEEE 802.3at                        Yes                                                      Yes

Physical Specifications

Dimensions W x D x H                     175 x 165 x 35 mm (6.89 x 6.49 x 1.38 in)           197.32 x 197.32 x 37mm (7.75 x 7.75 x 1.45in)

Weight                                   256 g (0.56 lb)                                     555.5g (1.22lb)

Physical Interfaces
                                         One 10/100/1000BASE-T Gigabit Ethernet              Two (WAN/LAN) 10/100/1000BASE-T Gigabit
                                         (RJ-45) ports with Auto Uplink™ (Auto MDI-X)        Ethernet (RJ-45) ports with Auto Uplink™
Interface
                                         supporting IEEE 802.3af or 802.3at Power over       (Auto MDI-X) with WAN port supporting IEEE
                                         Ethernet (PoE)                                      802.3af or 802.3at Power over Ethernet (PoE)
Power adapter (not included)                                     12V DC, 2.5A; plug is localized to country of sale
                                                                                             Six (6) Power, Link/ACT, LAN1, LAN2, 2.4GHz,
LED                                      Five (5) Power, Link/ACT, LAN, 2.4GHz, 5GHz
                                                                                             5GHz
Security

WiFi Protected Access® (WPA, WPA2)                            Yes

WPA2 Enterprise                                            Yes, 802.1x                                                 Yes
Wireless access control to identify
                                                                                          Yes
authorized wireless network devices
MAC address authentication                                                                Yes

Network Management

NETGEAR Insight App                                         App Management for setup, monitoring and management

SNMP v1, v2                                                                               Yes

Advanced Wireless
                                                                         Bridge mode: Point-to-point wireless
                                                                      Bridge mode: Point-to-multipoint wireless
                                                                                    Repeater mode
Wireless Distribution System (WDS)
                                                                      Adjustable Transmit Power Control (TPC)
                                                                                   Device detection
                                                                    Identify type of wireless clients in the network




                                                                                                                                   PAGE 5 of 6
            Case 1:21-cv-01119-UNA Document 1-9 Filed 07/30/21 Page 7 of 7 PageID #: 349
                                                                                                                           Data Sheet | WAC505, WAC510

                                                                                                              Insight Managed Smart Cloud
                                                                                                                      Wireless Access Points


Technical Specifications

  Package Contents                                                             WAC505                                                      WAC510
                                                         WAC505 Insight Managed Smart Cloud                         WAC510 Insight Managed Smart Cloud
                                                         Wireless Access Point                                       Wireless Access Point
                                                         Wall/ceiling mount kit                                      Wall/ceiling mount kit
                                                         Installation guide                                          Installation guide
  Warranty and Support
  Hardware Limited Warranty                                                      5 years                                                     5 years
  Next-Business-Day (NBD) Replacement                                            5 years                                                     5 years
  Technical support (online, phone)                            90 days free from date of purchase*                         90 days free from date of purchase*
                                                                           PMB0S51 (1 yr)                                              PMB0S52 (1 yr)
  ProSUPPORT OnCall 24x7 Service Packs**                                   PMB0S31 (3 yrs)                                             PMB0S32 (3 yrs)
                                                                           PMB0S11 (5 yrs)                                             PMB0S12 (5 yrs)

  Ordering Information
     WAC505-10000S                                          Everywhere except US and Canada
     WAC505-100NAS                                          US and Canada
     WAC505PA-100NAS                                        WAC505 with power adapter for US and Canada
     WAC505B03-10000S                                       3 pack of WAC505 for everywhere except US and Canada

     WAC505B03-100NAS                                       3 pack of WAC505 for US and Canada
     WAC505B05-10000S                                       5 pack of WAC505 for everywhere except US and Canada
     WAC505B05-100NAS                                       5 pack of WAC505 for US and Canada

     WAC510-10000S                                          Everywhere except US and Canada
     WAC510-100NAS                                          US and Canada
     WAC510PA-100NAS                                        WAC510 with power adapter for US and Canada

     WAC510B03-10000S                                       3 pack of WAC510 for everywhere except US and Canada
     WAC510B03-100NAS                                       3 pack of WAC510 for US and Canada
  Power Adapters
     PAV12V-100NAS                                          US and Canada
     PAV12V-100UKS                                          UK
     PAV12V-100EUS                                          Europe except UK

     PAV12V-100PRS                                          China
     PAV12V-100AUS                                          Australia and New Zealand

*This product comes with a limited warranty that is valid only if purchased from a NETGEAR authorized reseller, and covers unmodifi ed hardware, fans and internal power
supplies – not software or external power supplies, and requires product registration using the Insight mobile app or Insight Cloud portal within 90 days of purchase; see
https://www.netgear.com/about/warranty for details. Intended for indoor use only.
**The NETGEAR OnCall 24x7 contract provides unlimited phone, chat and email technical support for your networking product.


NETGEAR and the NETGEAR logo are trademarks and/or registered trademarks of NETGEAR, Inc. and/or its subsidiaries in the United States and/or other countries. Other
brand names mentioned herein are for identification purposes only and may be trademarks of their respective holder(s). Information is subject to change without notice.
© 2020 NETGEAR, Inc. All rights reserved.		
                                                                                                                                               D-WAC505/WAC510_15Oct20

                                                                                                                                                                   PAGE 6 of 6
